DETAILED ACTION
	This is a first office action in response to application 16/990,933 filed 08/11/2020, in which claims 1-12 are presented for examination. A preliminary amendment ws filed on 10/19/2020 cancelling claims 1-12 and adding new claims 13-20. Currently claims 13-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Drawings
Figure 1A-D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
Claims 13, 14, 15, and 27 recite the conjunction "if" when reciting steps in conjunction with a conditional step. In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur, thereby rendering the limitation to be 
Suggested amendment and clarification for claim 1 is as follows:
	“a processor coupled to the capacitance measurement circuit and for: 
	when the first and second capacitance sensing electrodes are not activated by the conductive object, 
	performing a baseline measurement operation for the combined capacitance of the first and second capacitance sensing electrodes, 
	determining an activation state for the first and second capacitance sensing electrodes by a conductive object in the second mode, and
	placing the capacitance sensing device into a reduced power mode [[if]]when the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode”

Claim Objections
Claim “1” is objected to because of the following informalities:  This claim appears to have been intended to be claim 17 however there appears to have been inadvertent typographical error. The Office recommends correcting or clarifying.  Appropriate correction is required.
Claim 25 is object to because of the following informalities: The claim recites “comprises s bus” and appears to have been inadvertent typographical error. Appropriate correction is required.
Claim 28 is objected to because of the following informalities:  The Claim recites “ad” and appears to have been an inadvertent typographical error for the word “and”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 13-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krah et al. U.S. Patent Application Publication No. 2008/0162996 A1 hereinafter Krah and further in view of Westerman U.S. Patent Application Publication No. 2008/0158145 A1 hereinafter Westerman.

Consider Claim 13:
	Krah discloses a capacitance sensing device comprising: (Krah, See Abstract.)
	a first capacitance sensing electrode; a second capacitance sensing electrode; (Krah, [0030], [0027], “This control may include multiplexing columns of multi-touch panel 124 to analog channels 108.  In addition, channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124.  In some embodiments, multi-touch subsystem 106 may be integrated into a single application specific integrated circuit (ASIC).”)
	a capacitance measurement circuit coupled to the first capacitance sensing electrode and the second capacitance sensing electrode through a selection circuit, the (Krah, [0040], [0061], “In order to reach a low power state, charge amplifiers (such as charge amplifier 302) in each analog channel 430 can be configured to operate in stray capacitance mode.  In one embodiment, channel scan logic 10 can initiate a stray capacitance mode by sending a stray capacitance mode initiate signal to analog channels 430.  Initiating stray capacitance measurements of a multi-touch panel device is discussed in further detail in Applicant's co-pending U.S.  patent application Ser.  No. ______ entitled "Analog Boundary Scanning Based on Stray Capacitance," [Client Docket No. P4801 US1] the entire contents of which are herein incorporated by reference.”)
	for converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to a third digital value in a second mode, the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes; and (Krah, [0040], [0040], “DAC 320 can generate the analog voltage based on a digital value selected to increase the dynamic range of analog channel 300.  Offset compensation output 322, which can be proportional to the analog voltage from DAC 320, can then be subtracted from signal mixer output 314 using subtractor 334, producing subtractor output 338 which can be representative of the change in the signal capacitance .DELTA.Csig that occurs when a capacitive sensor on the row being stimulated has been touched.  Subtractor output 338 is then integrated and can then be converted to a digital value by ADC 308.  In some embodiments, integrator and ADC functions are combined and ADC 308 may be an integrating ADC, such as a sigma-delta ADC, which can sum a number of consecutive digital values and average them to generate result 324.”)
	a processor coupled to the capacitance measurement circuit and for: determining an activation state for the first and second capacitance sensing electrodes by a conductive object in the first mode, (Krah, [0062], [0055], “With further reference to FIG. 4, comparator 410 compares offset compensated results with a threshold value as described above.  In one embodiment, if the threshold value is exceeded, then one or more touch events detected on the panel 124 have occurred that take the system 100 out of auto-scan mode and into active scan mode.  The comparison of the threshold value with the compensated results can be done on a channel-by-channel, row-by-row basis.  In one embodiment, the threshold value can be programmed into a threshold value register.”)
	if the first and second capacitance sensing electrodes are not activated by the conductive object, providing control signals to the selection circuit for operation of the capacitance measurement circuit in the second mode, determining an activation state for the first and second capacitance sensing electrodes by a conductive object in the second mode, and placing the capacitance sensing device into a reduced power mode if the first and second sensing electrodes are not activated by the conductive object in either the first mode or the second mode. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)
	Westerman teaches it was known by those having ordinary skill in the art at the time of the invention to provide and determine an established baseline during inactivity of a touch period and therefore teaches performing a baseline measurement operation for the combined capacitance of the first and second capacitance sensing electrodes. (Westerman, [0019], “Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105).  Because the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) fixed offsets (due to circuitry baselines) and noise (e.g., radio frequency interference), an initial adjustment to acquired pixel data may be made to compensate for sensor element baseline activity.  For example, on multi-touch device initialization and/or when being brought out of a low-power mode (e.g., sleep), one or more images may be captured.  By assuming these initial images include no surface contacts, they may be used to provide the sensor's baseline.  Averaging over multiple sequential images (using, for example, infinite or finite impulse response filters) has been found to provide more accurate baseline values.  These baseline values may be subtracted from each subsequently captured image to provide a proximity image for use in ongoing image processing steps.  In another embodiment, baseline pixel values may be slowly adjusted over time to compensate for temperature or static charge.  In addition, the initial baseline values may need to be adjusted if, in fact, touch-surface contacts were present at start-up.  In yet another embodiment, a plurality of image samples may be acquired each at a different sensor element driving frequency.  For each pixel in these images, the mean or median of subtracted samples (i.e., between the captured baseline and information images) may be combined to create an initial (typically signed) image in accordance with block 105.  For noise that occasionally generates large outlier pixel values ("spiky" noise), other rank-order filters may be useful.  As noted in FIG. 1, proximity image data resulting from operations in accordance with block 105 is denoted [PROX].”)
	It therefore would have been obvious to those having ordinary skill in the art before the effective filing date of the invention to provide a feature for capturing a baseline value of the sensors as this was a known technique in view of Westerman and would have been utilized of the purpose of correcting offsets due to noise or to compensate extraneous activity thereby providing more accurate values. (Westerman, [0019])

Consider Claim 14:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein, when the capacitance sensing device is in the reduced power mode the capacitance measurement circuit and the processor are for, periodically converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to the third digital value in the second mode and determining an activation state for the first and second capacitance sensing electrodes by a conductive object, and if the first and second sensing electrodes are not activated by the conductive object, maintaining the capacitance sensing device in the reduced power mode. (Krah, [0064], [0072], “When measuring mutual capacitance (which may be referred to as "mutual capacitance mode"), system 100 detects changes in capacitance at each node of the multi-touch panel, as described above with reference to FIGS. 3b and 3c.  Accordingly, to acquire an image of multi-touch panel 124 using the mutual capacitance mode, each row is typically scanned.  In alternative embodiments, only select rows are scanned to conserve energy.  For example, scanning every other row, or scanning rows located on a certain area of multi-touch panel 124, such as a top, bottom or middle area of the multi-touch panel.  In further embodiments, select frames of multi-touch panel 124 are scanned using mutual capacitance mode.”)

Consider Claim 15:
	Krah in view of Westerman disclose the capacitance sensing device of claim 14, wherein, if the first and second sensing electrodes are activated by the conductive object, the processor to maintain an active power mode for the capacitance sensing device. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)

Consider Claim 16:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein determining an activation state for the first and second capacitance sensing electrodes by a conductive object in the first mode and the second mode comprises detecting a proximity of the conductive object to the first and second capacitance sensing electrodes. (Krah, [0064], “As used herein, "touch" events or conditions should be construed to encompass "hover" events and conditions and may collectively be referred to as "events." Also, "touch surface panels" should be construed to encompass "proximity sensor panels."”)

Consider Claim “1” (Claim 17):
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein the baseline measurement of the combined capacitance is representative of the combined capacitance of the first and second capacitance sensing electrodes when no conductive object is in proximity to either the first or second capacitance sensing electrodes. (Westerman, [0019], “Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105).  Because the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) fixed offsets (due to circuitry baselines) and noise (e.g., radio frequency interference), an initial adjustment to acquired pixel data may be made to compensate for sensor element baseline activity.  For example, on multi-touch device initialization and/or when being brought out of a low-power mode (e.g., sleep), one or more images may be captured.  By assuming these initial images include no surface contacts, they may be used to provide the sensor's baseline.  Averaging over multiple sequential images (using, for example, infinite or finite impulse response filters) has been found to provide more accurate baseline values.  These baseline values may be subtracted from each subsequently captured image to provide a proximity image for use in ongoing image processing steps.  In another embodiment, baseline pixel values may be slowly adjusted over time to compensate for temperature or static charge.  In addition, the initial baseline values may need to be adjusted if, in fact, touch-surface contacts were present at start-up.  In yet another embodiment, a plurality of image samples may be acquired each at a different sensor element driving frequency.  For each pixel in these images, the mean or median of subtracted samples (i.e., between the captured baseline and information images) may be combined to create an initial (typically signed) image in accordance with block 105.  For noise that occasionally generates large outlier pixel values ("spiky" noise), other rank-order filters may be useful.  As noted in FIG. 1, proximity image data resulting from operations in accordance with block 105 is denoted [PROX].”)

Consider Claim 18:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein the baseline measurement operation for the combined capacitance includes the third digital value. (Westerman, [0019], “Referring to FIG. 1, multi-touch processing methodology 100 in accordance with one embodiment of the invention begins with the acquisition of proximity image data (block 105).  Because the acquired data is usually a superposition of information (indicating an object close to or in contact with the touch-surface) fixed offsets (due to circuitry baselines) and noise (e.g., radio frequency interference), an initial adjustment to acquired pixel data may be made to compensate for sensor element baseline activity.  For example, on multi-touch device initialization and/or when being brought out of a low-power mode (e.g., sleep), one or more images may be captured.  By assuming these initial images include no surface contacts, they may be used to provide the sensor's baseline.  Averaging over multiple sequential images (using, for example, infinite or finite impulse response filters) has been found to provide more accurate baseline values.  These baseline values may be subtracted from each subsequently captured image to provide a proximity image for use in ongoing image processing steps.  In another embodiment, baseline pixel values may be slowly adjusted over time to compensate for temperature or static charge.  In addition, the initial baseline values may need to be adjusted if, in fact, touch-surface contacts were present at start-up.  In yet another embodiment, a plurality of image samples may be acquired each at a different sensor element driving frequency.  For each pixel in these images, the mean or median of subtracted samples (i.e., between the captured baseline and information images) may be combined to create an initial (typically signed) image in accordance with block 105.  For noise that occasionally generates large outlier pixel values ("spiky" noise), other rank-order filters may be useful.  As noted in FIG. 1, proximity image data resulting from operations in accordance with block 105 is denoted [PROX].”)

Consider Claim 19:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein the selection circuit is for coupling the first and second capacitance sensing electrodes together to form a group of capacitance sensing electrodes. (Krah, [0036], [0030], “The presence of a finger or other object near or on the multi-touch panel can be detected by measuring changes to Csig.  The columns of multi-touch panel 124 can drive one or more analog channels 108 (also referred to herein as event detection and demodulation circuits) in multi-touch subsystem 106.  In some embodiments, each column is coupled to one dedicated analog channel 108.  However, in other embodiments, the columns may be couplable via an analog switch to a fewer number of analog channels 108.”)

Consider Claim 20:
Krah in view of Westerman disclose the capacitance sensing device of claim 19, wherein the group of capacitance sensing electrodes is coupled to the capacitance measurement circuit in the second mode and the combined capacitance is converted to the third value in the second mode. (Krah, [0030], [0036], “Each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to.  Specifically, this mutual capacitance is comprised of the signal capacitance Csig and any change Csig_sense in that signal capacitance due to the presence of a finger, palm or other body part or object.  These column values provided by the analog channels may be provided in parallel while a single row is being stimulated, or may be provided in series.  If all of the values representing the signal capacitances for the columns have been obtained, another row in multi-touch panel 200 can be stimulated with all others held at a DC voltage, and the column signal capacitance measurements can be repeated.”)

Consider Claim 21:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, further comprising: a third capacitance sensing electrode; and a fourth capacitance sensing electrode, wherein the third capacitance sensing electrode is coupled to the fourth capacitance sensing electrode by the selection circuit in the second mode and wherein a fourth digital value by the capacitance measurement circuit is representative of a combined capacitance of the first and second capacitance sensing electrodes. (Krah, [0036], [0030], “The presence of a finger or other object near or on the multi-touch panel can be detected by measuring changes to Csig.  The columns of multi-touch panel 124 can drive one or more analog channels 108 (also referred to herein as event detection and demodulation circuits) in multi-touch subsystem 106.  In some embodiments, each column is coupled to one dedicated analog channel 108.  However, in other embodiments, the columns may be couplable via an analog switch to a fewer number of analog channels 108.”)

Consider Claim 22:
	Krah in view of Westerman disclose the capacitance sensing device of claim 21, wherein the first, second, third, and fourth capacitance sensing electrodes are selectively coupled together through the selection circuit. (Krah, [0030], [0036], “Each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to.  Specifically, this mutual capacitance is comprised of the signal capacitance Csig and any change Csig_sense in that signal capacitance due to the presence of a finger, palm or other body part or object.  These column values provided by the analog channels may be provided in parallel while a single row is being stimulated, or may be provided in series.  If all of the values representing the signal capacitances for the columns have been obtained, another row in multi-touch panel 200 can be stimulated with all others held at a DC voltage, and the column signal capacitance measurements can be repeated.”)

Consider Claim 23:
	Krah in view of Westerman disclose the capacitance sensing device of claim 21, wherein the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes is calculated at a first time and the fourth digital value representative of a combined capacitance of the third and fourth capacitance sensing electrodes is calculated at a second time. (Krah, [0030], [0036], “Each analog channel coupled to a column can provide a result representing a mutual capacitance between a row being stimulated and a column the row is connected to.  Specifically, this mutual capacitance is comprised of the signal capacitance Csig and any change Csig_sense in that signal capacitance due to the presence of a finger, palm or other body part or object.  These column values provided by the analog channels may be provided in parallel while a single row is being stimulated, or may be provided in series.  If all of the values representing the signal capacitances for the columns have been obtained, another row in multi-touch panel 200 can be stimulated with all others held at a DC voltage, and the column signal capacitance measurements can be repeated.”)

Consider Claim 24:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein the selection circuit comprises a plurality of switches, the closing of which couples the first and second capacitance sensing electrodes to the charge measurement circuit. (Krah, [0027], “This control may include multiplexing columns of multi-touch panel 124 to analog channels 108.  In addition, channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124.  In some embodiments, multi-touch subsystem 106 may be integrated into a single application specific integrated circuit (ASIC).”)

Consider Claim 25:
	Krah in view of Westerman disclose the capacitance sensing device of claim 13, wherein the selection circuit comprises s bus to which the first and second capacitance sensing electrodes and the capacitance measurement circuit are selectively coupled. (Krah, [0027], “Channel scan logic 110 may access RAM 112, autonomously read data from the analog channels and provide control for the analog channels.  This control may include multiplexing columns of multi-touch panel 124 to analog channels 108.  In addition, channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124.  In some embodiments, multi-touch subsystem 106 may be integrated into a single application specific integrated circuit (ASIC).”)

Consider Claim 26:
Krah in view of Westerman disclose the capacitance sensing device of claim 25, wherein the bus is for receiving control signals from the processor, the control signals for coupling the first and second capacitance sensing electrodes to the bus in the first and second modes. (Krah, [0027], “Channel scan logic 110 may access RAM 112, autonomously read data from the analog channels and provide control for the analog channels.  This control may include multiplexing columns of multi-touch panel 124 to analog channels 108.  In addition, channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124.  In some embodiments, multi-touch subsystem 106 may be integrated into a single application specific integrated circuit (ASIC).”)
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 27-30 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Krah et al. U.S. Patent Application Publication No. 2008/0162996 A1.

Consider Claim 27:
Krah discloses a capacitance measurement circuit coupled to a first capacitance sensing electrode and a second capacitance sensing electrode through a selection circuit, (Krah, [0030], [0027], “This control may include multiplexing columns of multi-touch panel 124 to analog channels 108.  In addition, channel scan logic 110 may control the driver logic and stimulation signals being selectively applied to rows of multi-touch panel 124.  In some embodiments, multi-touch subsystem 106 may be integrated into a single application specific integrated circuit (ASIC).”)
	the capacitance measurement circuit for converting a first capacitance on the first capacitance sensing electrode to a first digital value and for converting a second capacitance on the second capacitance sensing electrode to a second digital value in a first mode and for converting the first capacitance on the first capacitance sensing electrode and the second capacitance on the second capacitance sensing electrode to a third digital value in a second mode,  the third digital value representative of a combined capacitance of the first and second capacitance sensing electrodes, (Krah, [0040], [0040], “DAC 320 can generate the analog voltage based on a digital value selected to increase the dynamic range of analog channel 300.  Offset compensation output 322, which can be proportional to the analog voltage from DAC 320, can then be subtracted from signal mixer output 314 using subtractor 334, producing subtractor output 338 which can be representative of the change in the signal capacitance .DELTA.Csig that occurs when a capacitive sensor on the row being stimulated has been touched.  Subtractor output 338 is then integrated and can then be converted to a digital value by ADC 308.  In some embodiments, integrator and ADC functions are combined and ADC 308 may be an integrating ADC, such as a sigma-delta ADC, which can sum a number of consecutive digital values and average them to generate result 324.”)
	wherein the third digital value, if less than a threshold causes a controller coupled to the capacitance measurement circuit to enter a low power state. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)

Consider Claim 28:
	The capacitance measurement circuit of claim 27, wherein the first mode corresponds to an active power state ad the second mode corresponds to the low power state. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)

Consider Claim 29:
	The capacitance measurement circuit of claim 27, wherein the second mode is entered when the first and second digital values are less than an activation threshold for the first and second capacitance sensing electrodes. (Krah, [0064], “The auto-scan process 500 begins with system 100 in active scan mode in block 502.  Here, processor 102 is enabled and system 100 is actively scanning the multi-touch panel 124.  While still in active scan mode, process 500 determines whether sufficient touch events have taken place on the touch panel within a predetermined amount of time (e.g., in the range of 1 ms to a number of minutes) in block 504.  This decision can be performed by, for example, processor 102.  Alternatively, a separate processor or dedicated logic, such as channel scan logic 110, can perform this task.  If it is found that there has been sufficient touch activity, then process 500 returns to block 502 and the system 100 remains in active scan mode.  If, on the other hand, it is determined that there has not been a sufficient touch activity, then auto-scan mode is enabled in block 506.”)

Consider Claim 30:
	The capacitance measurement circuit of claim 29, wherein the first mode is entered when the third values are greater than an activation threshold for the combined first and second capacitance sensing electrodes. (Krah, [0064], [0072], “When measuring mutual capacitance (which may be referred to as "mutual capacitance mode"), system 100 detects changes in capacitance at each node of the multi-touch panel, as described above with reference to FIGS. 3b and 3c.  Accordingly, to acquire an image of multi-touch panel 124 using the mutual capacitance mode, each row is typically scanned.  In alternative embodiments, only select rows are scanned to conserve energy.  For example, scanning every other row, or scanning rows located on a certain area of multi-touch panel 124, such as a top, bottom or middle area of the multi-touch panel.  In further embodiments, select frames of multi-touch panel 124 are scanned using mutual capacitance mode.”)

Conclusion
	The prior art made of record and not relied upon however still considered pertinent to applicant's disclosure is cited in PTO-892.  Prior art cited in PTO-892 reads upon the applicants claims in part or in whole and/or gives a general reference to the 
	In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, Applicant should clearly indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist The Office in compact prosecution of this application. Applicant Representatives are reminded of CFR 1.4(d)(2)(ii) which states “A patent practitioner (§ 1.32(a)(1) ), signing pursuant to §§ 1.33(b)(1)  or 1.33(b)(2), must supply his/her registration number either as part of the S-signature, or immediately below or adjacent to the S-signature. The number (#) character may be used only as part of the S-signature when appearing before a practitioner’s registration number; otherwise the number character may not be used in an S-signature.” When an unsigned or improperly signed amendment is received the amendment will be listed in the contents of the application file, but not entered. The examiner will notify applicant of the status of the application, advising him or her to furnish a duplicate amendment properly signed or to ratify the amendment already filed. In an application not under final rejection, applicant should be given a two month time period in which to ratify the previously filed amendment (37 CFR 1.135(c) ).
	The Office action has cited particular columns, line numbers, or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are other passages and figures may apply as well. Applicant, in preparing the responses, should fully consider each of the cited references in its entirety as potentially teaching all or part of the claimed invention and not only the cited portions, as well as any context of the passage disclosed by The Office.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J JANSEN II whose telephone number is (571)272-5604.  The examiner can normally be reached on Monday-Friday 8am-4pm EST. Please Note: The Examiner is a full time hotelling examiner outside of the 50 mile radius and is not available for in-person interviews.
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/Michael J Jansen II/           Primary Examiner, Art Unit 2626